996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John E. MEDVED, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-4195.
United States Court of Appeals, Sixth Circuit.
June 18, 1993.

Before KEITH and JONES, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
John E. Medved appeals a district court order denying his motion to vacate filed pursuant to 28 U.S.C. § 2255.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1989, Medved was convicted of armed bank robbery and the district court sentenced him to 96 months imprisonment.   On direct appeal, this court affirmed Medved's conviction and sentence.   United States v. Medved, 905 F.2d 935 (6th Cir.1990), cert. denied, 111 S. Ct. 997 (1991).


3
Medved then filed his motion to vacate, alleging numerous grounds for relief.   Over Medved's objections, the district court adopted the magistrate judge's report and recommendation and dismissed the case.   Medved has filed a timely appeal.


4
Upon review, we conclude that the district court properly denied Medved's motion.   Medved has failed to show a fundamental defect in his proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


5
Accordingly, we affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on August 7, 1992, as adopted by the district court in its orders of August 25, 1992 and October 19, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.